Citation Nr: 9926125	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-23 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure during 
service.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure 
during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1969 
to February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for the residuals of exposure to 
Agent Orange.  

The case was previously before the Board in June 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

3.  There is no medical evidence of a current Agent Orange 
related skin disorder.

4.  The service medical records do not show any diagnosis of 
peripheral neuropathy during service or within the first year 
after the veteran left the Republic of Vietnam. 

5.  There is no medical evidence that the veteran suffers 
from peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998). 

2.  The veteran has not presented a well grounded claim for 
service connection for peripheral neuropathy, secondary to 
Agent Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
medical evidence of the existence of a current presumptive 
disease with an open-ended presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

Chloracne or other acneform disease and peripheral neuropathy 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if they 
manifest themselves to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

"The term acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d) (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed a skin 
disorder and peripheral neuropathy, as a result of exposure 
to Agent Orange in service.  The service medical records 
reveal that on entrance examination the veteran was noted to 
have "tinea versicolor chest."  A July 1970 treatment 
record reveals that the veteran complained of a rash on his 
lower extremities for approximately 4 days.  The treatment 
record notes "papulo-vesicular rash" which was confined to 
the lower extremities.  The veteran was treated with a 
topical solution.  Subsequently, there is no indication in 
any of the service medical records of any complaints of, 
treatment for, or diagnosis of, any skin disorder.  On the 
February 1972 separation examination, the veteran's skin was 
normal with a tattoo being the only noted abnormality.  

An August 1995 VA dermatology treatment record reveals that 
the veteran had complaints of "itch & tender bumps on chest 
& back & feet scaly.  Thru Agent Orange clinic.  Had 'jungle 
rot' in Vietnam."  The diagnosis was lipoma on the chest and 
back and hyper keratosis of the soles of the feet.

A VA discharge summary reveals that the veteran required 
inpatient treatment for his service connected post traumatic 
stress disorder in September and October 1995.  Among the 
other disorders listed in the diagnosis was "peripheral 
neuropathy."  The discharge summary indicates that the 
peripheral neuropathy was not treated and there is no 
evidence in the summary to support the diagnosis.  

In August 1998 a full VA Agent Orange examination of the 
veteran was conducted.  Dermatology examination revealed a 
diagnosis of lipoma and tinea pedis.  There is no diagnosis 
of chloracne, porphyria cutanea tarda, or any other Agent 
Orange related skin disorder.  The veteran also complained of 
"tingling and numbness in both hands and feet."  Upon full 
neurologic examination, the diagnoses were thoracic outlet 
syndrome; cervical radiculopathy; and lumbosacral 
radiculopathy.  The Board notes that EMG testing was 
conducted and the examining physician's impression was that 
"the patient does not have a peripheral neuropathy by his 
EMG or clinically.  His problems do not appear to be related 
to Agent Orange poisoning."

The medical evidence of record reflects that the veteran does 
not have an Agent Orange related skin disorder or peripheral 
neuropathy.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again, the veteran has not submitted medical evidence of an 
Agent Orange related skin disorder of peripheral neuropathy.  
The veteran has also not submitted any evidence which relates 
any current medical disorder to Agent Orange exposure during 
service.  

With no current disability the veteran does not meet the 
first element required for his claims for service connection 
for a skin disorder and peripheral neuropathy, as a residuals 
of Agent Orange exposure, to be well grounded.  See Caluza, 7 
Vet. App. at 506.

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a skin disorder secondary to Agent 
Orange exposure in service is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure in service is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

